970 So. 2d 522 (2007)
John B. EDGAR, III, et al.
v.
Charles WERCHAN, et al.
No. 2007-CC-1610.
Supreme Court of Louisiana.
December 14, 2007.
*523 In re Peavy, Sandra L.;  Louisiana Landscape and Erosion Control Inc.; Lagrone, Norma P.; Lagrone, Diane M.; Lagrone, Johnny; Lagrone, James;  Defendant; Applying for Reconsideration of this Court's action dated November 9, 2007, Parish of Iberville, 18th Judicial District Court Div. A, Nos. 30,914, 31,016, 54,072, 54,329; to the Court of Appeal, First Circuit, No. 2007 CW 0611.
Not considered. See Louisiana Supreme Court Rule IX, Section 6.